                       Case 1:20-cv-03589-JEB Document 11 Filed 12/14/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                    State of New York, et al.                     )
                             Plaintiff                            )
                                v.                                )      Case No.   1:20-cv-03589-JEB
                        Facebook, Inc.                            )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff State of Colorado                                                                                        .


Date:          12/11/2020
                                                                                           Attorney’s signature


                                                                                    Steven M. Kaufmann #1022365 (inactive)
                                                                                       Printed name and bar number
                                                                         Colorado Dept. of Law Office of the Attorney General
                                                                               Ralph L. Carr Colorado Judicial Center
                                                                                     1300 Broadway, 7th Floor
                                                                                         Denver, CO 80203
                                                                                                 Address

                                                                                       steve.kaufmann@coag.gov
                                                                                             E-mail address

                                                                                            (720) 508-6000
                                                                                            Telephone number

                                                                                            (720) 508-6040
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
